Exhibit 10.1

 

THIRD AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Dated as of January 10, 2012

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Amended and Restated Credit Agreement (this “Amendment”)
effective as of the Third Amendment Effective Date (as defined below) is among
Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the “Borrower”), each of
the Lenders that is a signatory hereto and Wells Fargo Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of October 28,
2011 as amended by the First Amendment and Limited Waiver to Amended and
Restated Credit Agreement, dated as of November 14, 2011, and the Second
Amendment to Amended and Restated Credit Agreement, dated as of November 14,
2011, (as amended, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

 

B.            The Parent, as issuer, the Borrower, as Guarantor, and U.S. Bank
National Association, as Trustee and Computershare Trust Company of Canada, as
Canadian Trustee have entered into an Indenture dated as of November 23, 2011
(the “Indenture”) pursuant to which $650,000,000 of 8.125% Senior Notes due 2019
have been issued (the “2011 Senior Notes”).

 

C.            The Parent will loan the proceeds of the 2011 Senior Notes to the
Borrower pursuant to one or more promissory notes in form and substance
reasonably satisfactory to the Administrative Agent, including that certain
Promissory Note, dated as of January 10, 2012, between the Borrower and the
Parent. (the “Initial Intercompany Note” and, together with any additional
promissory notes payable by the Borrower to the Parent, in form and substance
reasonably satisfactory to the Administrative Agent, the “Intercompany Notes” ).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.               Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Amendment refer to the Credit
Agreement.

 

Section 2.               Amendments to Credit Agreement.

 

2.1           Definitions.

 

(a)           Section 1.02 is hereby amended by inserting the following
definitions in sequential alphabetical order:

 

“‘2011 Senior Notes’ has the meaning assigned in Recital B of the Third
Amendment

 

‘Initial Intercompany Note’ has the meaning assigned in Recital C of the Third
Amendment

 

‘Intercompany Notes’ has the meaning assigned in Recital C of the Third
Amendment

 

‘Third Amendment’ shall mean that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of January 10, 2012.

 

(b)           Section 1.02 is hereby amended by amending and restating the
following definitions:

 

“‘Indenture’ has the meaning assigned in Recital B of the Third Amendment.

 

--------------------------------------------------------------------------------


 

‘Restricted Payment’ means (i) any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries, (ii) any payment, prepayment or redemption
of the Debt outstanding (including interest and fees) under the Second Lien Term
Loan Agreement, (iii) any payment, prepayment or redemption of the Debt
outstanding (including interest and fees) pursuant to the Senior Notes; and
(iv) any payment, prepayment or redemption of the Debt outstanding (including
interest and fees) under the Intercompany Notes.

 

‘Subordinated Parent Debt’ means intercompany Debt between the Borrower and the
Parent (i) that by its terms does not allow the Parent to ask for, sue for,
take, demand or accept from the Borrower by set-off or in any other manner any
payment of principal or interest until the termination of the Commitments, no
Letter of Credit is outstanding and all Swap Agreements secured by the Loan
Documents shall be terminated and which is subject to a subordination agreement
among the Parent, the Borrower, the Administrative Agent and the Second Lien
Agent or (ii) under the Intercompany Notes with an aggregate principal amount of
no more than $650,000,000 outstanding at any time.”

 

2.2           Section 8.12(d). Section 8.12(d) is hereby inserted as follows:

 

“(d) As soon as possible, but in any event within thirty (30) days after the
Closing, the Borrower shall provide to the Administrative Agent and the Lenders
a Reserve Report prepared by one or more Approved Petroleum Engineers evaluating
the Oil and Gas Properties acquired by the Borrower and its Subsidiaries
pursuant to the PSAs.”

 

2.3           Section 9.03.  Section 9.03(h) is hereby deleted.

 

2.4           Section 9.04(a).  Section 9.04(a) is hereby amended and restated
as follows:

 

“(a)         The Borrower will not, and will not permit any of its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders, except that if no
Event of Default has occurred and is outstanding, or would result therefrom
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends and distributions ratably (with respect to each class of Equity
Interest) with respect to their Equity Interests, (iii) the Borrower may make
cash distributions to the Parent with respect to the payment of reasonable fees
and expenses incurred in the ordinary course of business in connection with the
maintenance of its corporate existence, reporting obligations, tax and
accounting preparation and other similar fees and expenses, (iv) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (v) the Borrower may make regularly scheduled interest payments
pursuant to the Second Lien Term Loan Agreement, Intercompany Notes or Senior
Notes or may make cash distributions to the Parent for this purpose, (vi) the
Borrower may repay all Debt outstanding under the Second Lien Term Loan
Agreement with proceeds from the issuance of the Senior Notes, (vii) the
Borrower may repay any Debt outstanding under the Intercompany Notes (A) with
proceeds of the issuance of new Senior Notes, (B) upon a change of control as
provided in the Indenture or (C) upon an asset sale as provided in the
Indenture, subject to Section 3.04(c)(iii), (viii) the Borrower may repay any
Debt outstanding under the Senior Notes (or may make cash distributions to the
Parent for this purpose) (A) with proceeds of the issuance of new Senior Notes,
(B) upon a change of control as provided in the Indenture, (C) upon an asset
sale as provided in the Indenture, subject to Section 3.04(c)(iii) or (D) to the
extent held in escrow, with the proceeds of the issuance of the Senior Notes
issued in connection with the PSAs and (ix) the Borrower may prepay interest
before January 31, 2012 on the Senior Notes issued in connection with the PSAs
and the amount required for any redemption fee for the Senior Notes issued in
connection with the PSAs because the Closing (and related Senior Notes escrow
release provisions) has not

 

2

--------------------------------------------------------------------------------


 

occurred by January 31, 2012 or the Parent has determined that the Closing (and
related Senior Notes escrow release conditions) cannot occur by January 31, 2012
or may make cash distributions to the Parent for this purpose.”

 

2.5           Section 9.04(c).     Section 9.04(c) is hereby inserted as
follows:

 

“(c) Intercompany Notes.  The Borrower will not, and will not permit any
Subsidiary to amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the material terms of
the Intercompany Notes without the prior consent of the Administrative Agent.

 

Section 3.               Second Amendment.  The Second Amendment to Amended and
Restated Credit Agreement executed as of November 14, 2011 is hereby amended by
deleting Sections 3.5 and 3.6 thereof.

 

Section 4                Conditions Precedent.  This Amendment shall be
effective upon the date of the receipt by the Administrative Agent of the
following documents and satisfaction of the other conditions provided in this
Section 4, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance (or waived in accordance with Section 12.02 of the
Credit Agreement) (the “Third Amendment Effective Date”):

 

4.1           Third Amendment.  The Administrative Agent shall have received
multiple counterparts of this Amendment as requested from the Borrower and the
Majority Lenders.

 

4.2           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Third Amendment Effective Date (after giving effect
to the terms of this Amendment).

 

4.3           Initial Intercompany Note. The Administrative Agent shall have
received a final version of the Initial Intercompany Note, in form and substance
reasonably satisfactory to the Administrative Agent.

 

4.4           Other.  The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.               Ratification and Affirmation; Representations and
Warranties; Etc.          The Borrower hereby (a) acknowledges the terms of this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; (c) represents and warrants that the 2011 Senior
Notes comply with the requirements contained in the definition of “Senior
Notes”, and (d) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document to which the
Borrower is a party are true and correct in all material respects as though made
on and as of the Third Amendment Effective Date (unless made as of a specific
earlier date, in which case, such representation or warranty was true as of such
date); (ii) no Default or Event of Default has occurred and is continuing; and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.               Miscellaneous.

 

6.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Amendment.  This Amendment shall
constitute a Loan Document, as such term is defined in the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

6.2           No Waiver.  Except as expressly provided in this Amendment,
neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any Defaults or Events of Default
which may exist, which may have occurred prior to the date of the effectiveness
of this Amendment or which may occur in the future under the Credit Agreement
and/or the other Loan Documents.  Similarly, nothing contained in this Amendment
shall directly or indirectly in any way whatsoever either: (a) impair, prejudice
or otherwise adversely affect the Administrative Agent’s or the Lenders’ right
at any time to exercise any right, privilege or remedy in connection with the
Loan Documents with respect to any Default or Event of Default, (b) amend or
alter any provision of the Credit Agreement, the other Loan Documents (other
than the amendment provided for in Sections 2 or 3 of this Amendment), or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Default or Event of Default.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

6.3           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

6.4           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.5           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

 

6.6           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.7           No Oral Agreement.  THIS WRITTEN AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.8           Governing Law.  THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Third Amendment

Signature Page - 1

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

BMO Harris Financing, Inc., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

 

 

 

 

KeyBank National Association, as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Vice President

 

Third Amendment

Signature Page - 2

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

/s/ Ari Bruger

 

Name:

Ari Bruger

 

Title:

Vice President

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Associate

 

Third Amendment

Signature Page - 3

 

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement, to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Amendment: (i) all of the representations and warranties contained in each Loan
Document, including each Guaranty Agreement, to which such Guarantor is a party
are true and correct in all material respects as though made on and as of the
Third Amendment Effective Date (unless made as of a specific earlier date, in
which case, such representation or warranty was true as of such date); (ii) no
Default or Event of Default has occurred and is continuing; and (iii) no event
or events have occurred which individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

Third Amendment

Acknowledgment and Ratification

 

--------------------------------------------------------------------------------